ORDER

PER CURIAM.
Timothy Ray Schleeper appeals from a judgment entered in the Circuit Court of St. Louis County after a jury trial convicting him of one count of production of a controlled substance in violation of Section 195.211, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. The judgment is affirmed pursuant to Rule 30.25(b).